Bell, Chief Judge.
■ Plaintiff complained that defendant breached its insurance contract with him when it failed to pay his claim for damage to his house located at 901 Hall Street, N. W., Atlanta, Georgia. Defendant answered denying that it had ever issued a policy of insurance covering the house which is the subject of the complaint. Defendant’s motion for summary judgment was granted. In support of its motion defendant submitted the affidavit of its vice president for claims who averred that he had reviewed the policies and files of defendant and found defendant did not insure any house owned by plaintiff located at the above address. Plaintiffs deposition was also taken and his testimony contained nothing which controverted the evidence in defendant’s affidavit. Therefore, the evidence demands the conclusion that defendant did not insure the property and the grant of summary judgment for defendant was proper.

Judgment affirmed.


McMurray and Smith, JJ., concur.